Order entered March 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00634-CV

                                  TODD PRUETT, Appellant

                                               V.

                            MICHAEL PITTMAN, M.D., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07463

                                           ORDER
       Documents filed in the above-numbered cause, DC-12-07463, are missing from the

record on appeal. We ORDER the Dallas County District Clerk to file, within TWENTY DAYS

of the date of this order, a supplemental record containing the following items from cause

number DC-12-07463:

       (1) Motion for Civil Action filed August 10, 2012;

       (2) Michael Pittman, M.D.’s Original Answer, Affirmative Defenses, Special Exceptions,

Plea to the Jurisdiction, Motion to Dismiss and Request for Jury Trial filed October 4, 2012;

       (3) any order ruling on Michael Pittman, M.D.’s Motion to Dismiss Plaintiff’s Claims of

Fraud and Conspiracy with Prejudice;
       (4) Order denying Plaintiff’s motion for reconsideration of dismissal of claim against

Michael Pitttman, M.D. entered May 2, 2013; and

       (5) the court’s docket sheet.



                                                  /s/    ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE